Title: To Thomas Jefferson from William Short, 31 December 1788
From: Short, William
To: Jefferson, Thomas



Dear Sir
Rome Decr. 31. 1788

We are in hourly expectation of the post from Paris. It should have arrived two days ago. They say the snow on the Appennines is probably the cause of its detention. Nobody can desire its arrival more than I do because I hope by it to hear from you. In my last of the 23d. I acknowleged the receipt here of yours of Dec. 8. and mentioned the probable loss of that directed to me at Milan.—Since then we had here an uncommon degree of cold, and an unexampled quantity of snow. It fell yesterday as thick and as fast as I ever remember to have seen it in America, for two or three hours. It lies now every where many inches deep.—It is the custom here for travellers to put themselves under the conduct of an antiquarian of whom there are several at Rome who live by the business. The antiquarian is paid so much a day and he conducts the traveller to all the videnda ancient and modern of Rome. For some days back we have been in this train and shall continue so for several days more. The great tour as it is called here, that is to say to see every picture, statue &c. in Rome and its environs, requires six weeks, but we do not intend remaining so long under the hands of our antiquarian and therefore have got a list of the more remarkable only. We have already seen the Vatican and St. Pierre. In the former are the Laocoon, Apollo Antinous or rather Meleager, the chambers of Raphael where are some of the finest remains of his pencil, as the connisseurs say.—In the latter there are many things to admire in detail but it is the whole which fills every body with enthusiasm. I cannot undertake to describe this chef d’oeuvre of modern architecture, nor the sensations it excited in me, but I felt then if ever I did the force of the true sublime. We were in time here to see the great ceremony of the Christmass mass performed by the Pope in all his pomp surrounded by his cardinals.—I have been several times to see the Campidoglio. I  have looked there in vain for what I expected to find on a spot where formerly was deliberated the fate of empires, but as yet it has not come into the tour to be made with the Antiquarian so that I have not legally a right to say any thing about it.—The Tarpeian rock is nothing at present like what it was formerly but yet by no means so contemptible as some travellers have represented it. I do not recollect its exact height, but it is full sufficient to break legs or arms or even the neck.—Modern Rome is many feet higher than the ancient; in digging down to the ancient surface they often find the remains of antiquity. In this Pope’s reign they have been particularly industrious in their searches. In the Vatican are seen a great variety of statues and remains lately found. The most remarkable is a tomb of Scipio Africanus with his bust.
We know nothing here of what is going on in France or England. The English who are here know nothing of the situation of the King, or the intended regency later than what you wrote me. In company politics seldom come on the carpet. Music and love are the beginning and end. Mde. de Tesse desired I would write to her from Rome. I take the liberty of inclosing you the letter. Hers to Cardinal de Bernis has been of service in procuring very pointed attentions. His civilities and hospitality are extended in common to all strangers of whatever nation. I have been so hurried in writing this letter that I hardly know what I have said. No hurry however can prevent my assuring of the most unalterable attachment with which I am Yr. friend & servant,

W. Short

